internal_revenue_service number release date index number --------------------------------------------------- -------------------------- -------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc ita b05 plr-112903-18 date date legend taxpayer parent partnership state year year year date date date date date dear -------------- -------------------------- --------------------------------------- ----------------------------- ------------ ------ ------ ------ ------------------- ------------------- --------------------- ------------------------ ----------------------- plr-112903-18 this letter responds your request for a private_letter_ruling dated date by taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_168 of the internal_revenue_code not to be treated as a tax-exempt_controlled_entity for year facts according to the information submitted and representations made taxpayer was formed as a limited_liability_company organized on date under the laws of state taxpayer is a wholly-owned by parent a tax exempt_organization under sec_501 as such taxpayer is a disregarded_entity for tax purposes and treated as a tax-exempt_controlled_entity for purposes of sec_168 on date taxpayer formed partnership for the purpose of owning holding developing and operating a multi-family residential_rental_property funded in part by low_income_housing tax_credits the property was placed_in_service on date taxpayer is the general_partner of partnership the limited partners in partnership are not tax-exempt entities taxpayer filed a form_8832 entity classification election electing to be classified as an association_taxable_as_a_corporation taxpayer relied on a qualified_tax professional firm to timely file its form_1120 u s_corporation income_tax return for year firm however failed to make the election to not be treated as a tax-exempt_controlled_entity under sec_168 and failed to advise taxpayer to make the sec_168 election nonetheless in year partnership began depreciating the partnership assets as if the partnership had no tax-exempt_use_property ie as if taxpayer had made the sec_168 election taxpayer filed its form_1120 for year and year consistent with its year return relying on partnership k-1’s which used accelerated_depreciation rates on date a limited_partner in partnership discovered that the sec_168 election was not properly made and advised taxpayer taxpayer promptly filed a request for a private_letter_ruling to allow taxpayer to file amended returns to make the sec_168 election federal tax returns for year sec_1 and have been filed consistent with a sec_168 election being timely made taxpayer represents that taxpayer’s failure to make the sec_168 elections for tax_year sec_1 and have not been discovered by the internal_revenue_service taxpayer also represents that it will not have a lower tax_liability for all tax years affected by the election than they would have had if the election had been timely made furthermore taxable years in which the elections should have been made are not closed under sec_6501 law plr-112903-18 sec_167 provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 defines tax-exempt_use_property under sec_168 property may be tax-exempt_use_property if it is held by a tax-exempt_entity in a partnership that has tax- exempt and non-tax-exempt partners and if the partnership_allocations are not qualified allocations as defined by sec_168 sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_168 describes a tax-exempt_controlled_entity as any corporation which would not otherwise be considered tax-exempt_entity where percent or more of the stock is owned by one or more tax-exempt entities sec_301_9100-1 of the procedures and administration regulations defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-7t requires an election under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-7t provides the manner in which the sec_168 election is made thus the sec_168 election is a regulatory election sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for plr-112903-18 the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is considered to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 states that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis taxpayer represents that it intended to timely make the sec_168ii election and relied on a qualified_tax professional when filing its year return to make the election taxpayer also represents that the qualified_tax professional did not make the sec_168 election nor did it advise the taxpayer to make the sec_168 election based on that representation taxpayer is deemed to have acted reasonably and in good_faith within the meaning of sec_301_9100-3 furthermore taxpayer represents that it has consistently filed its federal_income_tax returns as if the election had been timely made and that no relevant facts have changed since the due_date for the election that make the election more advantageous for the taxpayer based on this representation we conclude that taxpayer is not using hindsight in requesting permission to make a late election finally taxpayer represents that it has requested relief before the failure to make the election was discovered by the service under sec_301_9100-3 the interests of the government will not be prejudiced by the granting of relief as taxpayer represents that there will be no lower tax_liability when comparing as if the election had been timely made and the election does not involve a closed tax_year plr-112903-18 conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied with respect to taxpayer’s failure to make the election under sec_168 for year accordingly taxpayer is granted an extension of time of days from the date of this letter to file an amended_return for year making the election under sec_168 taxpayer should attach a copy of this letter to its return in addition the letter_ruling should be attached for all subsequent returns and amended returns for all taxable_year to which this ruling is relevant this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy of this letter for sec_6110 purposes cc
